386 F.2d 997
MISS UNIVERSE, INC., Plaintiff,v.Alfred PATRICELLI, Defendant.
No. 31556.
United States Court of Appeals Second Circuit.
August 9, 1967.

Mason, Fenwick & Lawrence, Washington, D. C., and Anthony P. Copertino, Jr., Bridgeport, Conn., for appellant.
Kaye, Scholer, Fierman, Hays & Handler, New York City, and Gumbart, Corbin, Tyler & Cooper, New Haven, Conn., for appellee.
Before MOORE and ANDERSON, Circuit Judges, and TENNEY, District Judge.
PER CURIAM.


1
The order of Chief Judge Timbers, D.C., 271 F. Supp. 104, is affirmed. However, the merits of the controversy, including the validity of plaintiff's servicemarks, must await the trial. This decision is not intended to foreclose the defendant from using a title descriptive of his contest to select a representative from the United States of America for the World Beauty Pageant in London, England, such as Miss World — USA.